Citation Nr: 1618098	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for reflex sympathetic dystrophy (RSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for a sleep disorder.

3.  Entitlement to service connection for a lumbar spine disorder as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the July 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In a May 2015 rating decision, the RO denied an increased rating in excess of 50 percent for major depressive disorder, denied an increased rating in excess of 10 percent for a left knee disability, and denied entitlement to a TDIU.  In a June 2015 2014 Notice of Disagreement (NOD), the Veteran expressed disagreement with the denials listed above.  The Agency of Original Jurisdiction (AOJ) acknowledged receipt of the NOD by way of an August 2015 letter and informed the Veteran that he could select to have a Decision Review Officer review the case.  She was also informed that additional development might take place and if the appeal could not be granted, the AOJ would issue a statement of the case.  As the AOJ has acknowledged receipt of the NOD and additional action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, a remand for these issues is not warranted at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In an unappealed May 2007 rating decision, the RO reconsidered and denied the claims for service connection for RSD and service connection for a sleep disorder, finding that the Veteran's disorders were not incurred in or were not otherwise related to service. 

2.  The Veteran did not initiate and appeal to the May 2007 rating decision, and it became final.

3.  Evidence received since the final May 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claims for service connection for RSD or for a sleep disorder.

4.  The Veteran has currently diagnosed lumbosacral strain, degenerative joint disease, and degenerative disc disease of the spine.

5.  The evidence is in equipoise as to whether the Veteran's currently diagnosed lumbar spine disorders are aggravated by the service-connected left knee disability. 


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that reconsidered and denied the claims for service connection for RSD and service connection for a sleep disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen service connection for RSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been received to reopen service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder, diagnosed as lumbosacral strain, degenerative joint disease, and degenerative disc disease of the spine, as secondary to the service-connected left knee disability have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

The claim service connection for a lumbar spine disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for a lumbar spine disorder), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding a request to reopen the claim for service connection for RSD and a sleep disorder, the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: 
(1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2015), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The June 2010 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for RSD (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denial.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA and private treatment medical records, and the Veteran's statements records have been obtained and associated with the claims file.

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion of her RSD or sleep disorder because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § .159(c)(4)(iii) (2015).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for RSD

By way of procedural background, in a September 2003 rating decision, the RO initially denied service connection for RSD because, without the Veteran's service treatment records, the evidence failed to show that the condiction was incurred in or caused by service.  Thereafter, in December 2006, the RO received the Veteran's service treatment records and the claim was reconsidered and denied on the merits in a May 2007 rating decision.   The Veteran was properly notified of May 2007 rating decision, but did not file a notice of disagreement within one year of notice of the rating decision.  For this reason, the May 2007 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the May 2007 rating decision included service treatment records, private and VA treatment records, and statements from the Veteran.  In pertinent part, the evidence included a July 2002 treatment record from Dr. Hahn which noted a diagnosis of RSD.  In an August 2002 record from 
Dr. Eans, it was indicated that the Veteran had been involved in a motor vehicle accident in October 1999 resulting in a fractured left wrist.  As a result, she had surgery and subsequently developed RSD.  

Evidence received since the final May 2007 rating decision includes VA treatment records, unrelated VA examination reports, private treatment records, and the Veteran's statements.  

The Board has considered all the evidence received after the May 2007 rating decision; however, the Board finds that it has been previously considered in the May 2007 rating decision.  Treatment records submitted after May 2007 reflect continued complaints and treatment for RSD.  Specifically, a March 2011 VA treatment note indicated that the Veteran had chronic pain and RSD in the left wrist from a motor vehicle accident in 1999.  This is essentially the same information that was present at the time of the May 2007 rating decision.  

The remaining evidence of record received after the May 2007 rating decision does not provide any indication that the Veteran's RSD was incurred in service, is otherwise related to service, or that it is related to a service-connected disability.  The reason for the May 2007 denial was based on the finding that there was no evidence that the condition was as a result of service.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for RSD.

New and Material Evidence Analysis for Sleep Disorder

By way of procedural background, in a September 2003 rating decision, the RO initially denied service connection for a sleep disorder because, without the Veteran's service treatment records, the evidence failed to show that the condiction was incurred in or caused by service.  Thereafter, in December 2006, the RO received the Veteran's service treatment records and the claim was reconsidered and denied on the merits in a May 2007 rating decision.  The Veteran was properly notified of May 2007 rating decision, but did not file a notice of disagreement within one year of notice of the rating decision.  For this reason, the May 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the May 2007 rating decision included service treatment records, and statements from the Veteran. 

The evidence received subsequent to the May 2007 rating decision includes, in pertinent part, a January 2016 statement from the Veteran's representative, which contends that the Veteran's sleep disorder is related to her service-connected major depressive disorder.  Moreover, the Veteran has also submitted a medical study showing a possible relationship between obstructive sleep apnea and depression.  That notwithstanding, the new evidence also includes a May 2015 VA psychiatric examination report, which states that the Veteran's sleep impairment is a symptom of her service-connected psychiatric disorder.  As such, the Board finds that the Veteran is already being compensated for any sleep impairment or disorder as part and parcel of her service-connected psychiatric disability. 

Accordingly, the new evidence indicating a connection between sleep apnea and the Veteran's psychiatric disorders is not new and material because it does not relate to any unestablished fact pertinent to claim and does not raise a reasonable possibility of substantiating the claim as there is no evidence that the Veteran has any non-psychiatric induced sleep impairment or disorder, such as sleep apnea.  

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a sleep disorder.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's lumbar spine disorder, diagnosed in part as degenerative joint disease (arthritis), is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Back Disorder

The Veteran maintains that she has a lumbar spine disorder that is either caused or aggravated by her service-connected left knee disability.

Initially, the Board finds that the Veteran has been diagnosed with a lumbar spine disability.  In a July 2014 VA examination, the Veteran was diagnosed with lumbosacral strain and mild degenerative joint disease of the spine.  A private physician also diagnosed the Veteran with osteoarthritis and degenerative disc disease.  See September 2014 statement from Dr. Brown.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disorder is aggravated by her service-connected left knee disability.

Weighing in favor of the Veteran's claim are statements from Dr. Lewis.  In an August 2014 statement, Dr. Lewis indicated that, in his opinion, the Veteran's "back pain may be due to her knee pain."  In a following September 2014 statement, Dr. Lewis noted that he had reviewed the Veteran's service medical records.  Dr. Lewis stated that, due to her medical condition, the Veteran was noted to be unable to lift, push over 10 pounds, or perform prolonged walking or sitting.  It was then noted that, in Dr. Lewis' professional medical opinion, it was at least as likely as not that the Veteran's current back disability was "aggravated" by her knee injury which she incurred in service.  In support of this opinion, Dr. Lewis explained that the Veteran had broken her knee during service, which caused malalignment in walking and subsequent back pain.

Also weighing in favor of the Veteran's claim are statements from Dr. Brown.  In an August 2014 statement, Dr. Brown indicated that the pain the Veteran was experiencing in her "left knee is likely related to the chronic low back pain."   In a subsequent September 2014 statement, Dr. Brown indicated that the Veteran had been treated for osteoarthritis and degenerative disc disease of the spine.  Dr. Brown then stated that, in his opinion, it was at least as likely as not that the Veteran's back condition was associated with her left knee condition.  It was noted that the Veteran had instability of gait, which had recently required use of a left knee brace.  Further, Dr. Brown noted that, this instability in gait caused repetitive muscle strain on her back leading to increased back pain.  Dr. Brown noted that he had reviewed the Veteran's service medical records.  The Veteran was also noted to have symptoms of a disability including instability of gait, constant back and left knee pain, and occasional fatigue.  

Weighing against the Veteran's claim is a July 2014 VA examination report.  The examiner indicated that the claims file and an interview with the Veteran had been conducted.  After performing a physical examination and review of x-rays, the examiner diagnosed the Veteran with lumbosacral strain and mild degenerative joint disease of the spine.   The examiner then opined that there was no medical evidence that the Veteran's chronic back strain was caused or aggravated by left knee disability.  Instead, the examiner stated that it was as likely as not related to daily living and normal aging.    

The Board finds that the July 2014 VA examiner's opinion and the opinions from Dr. Lewis and Dr. Brown are of relatively equal probative weight.  The examiner and the physicians were familiar with the Veteran's medical history and her in-service left knee injury.  Further, the examiner and the physicians provided etiological opinions supported by well-reasoned rationales.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disorder is aggravated by her service-connected left knee disability.  For these reasons, service connection for a lumbar spine disability is warranted.  38 C.F.R. § 3.102.


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for RSD is not reopened; and the claim is denied.

New and material evidence not having been added to the record, the claim of entitlement to service connection for a sleep disorder is not reopened; and the claim is denied.

Service connection for a lumbar spine disorder, diagnosed as lumbosacral strain, degenerative joint disease, and degenerative disc disease of the spine, as secondary to the service-connected left knee disability, is granted.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


